NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2751-18T2

HOLLY I. BOSTWICK,

          Plaintiff-Appellant,

v.

CHARLES PYRCZ,

          Defendant,

and

THREE BOYS CORPORATION,
d/b/a WINDWARD TAVERN,

     Defendant-Respondent.
____________________________

                    Submitted December 10, 2019 – Decided January 10, 2020

                    Before Judges Yannotti and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Ocean County, Docket No. L-0069-18.

                    Martin Kane Kuper, attorneys for appellant (John J.
                    Kane, of counsel and on the briefs).

                    Thomas Joseph Bracken, attorney for respondent.
PER CURIAM

      The parties have advised the court this matter has been amicably resolved

and have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.




                                                                       A-2751-18T2
                                       2